       Case 4:19-cv-00090 Document 25 Filed on 07/24/19 in TXSD Page 1 of 2



                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

SOUTHERN CALIFORNIA PUBLIC                          §
POWER AUTHORITY, et al.,                            §
                                                    §
         Plaintiffs,                                §
                                                    §
v.                                                  §   Civil Action No. 4:19-cv-00090
                                                    §
ULTRA RESOURCES, INC.,                              §   Hon. Vanessa D. Gilmore
                                                    §
         Defendant/Counter-Claimant,                §
                                                    §
v.                                                  §
                                                    §
SOUTHERN CALIFORNIA PUBLIC                          §
POWER AUTHORITY, et al.,                            §
                                                    §
         Counter-Defendants                         §
                                                    §
GRIZZLY OPERATING, LLC f/k/a                        §
VANGUARD OPERATING, LLC,                            §
                                                    §
         Reorganized Debtor,                        §
                                                    §
v.                                                  §
                                                    §
ULTRA RESOURCES, INC.,                              §
                                                    §
         Claimant.                                  §

                    ORIGINAL PLAINTIFFS’ AND COUNTER-DEFENDANTS’
                          DISCLOSURE OF INTERESTED PARTIES

         Original plaintiffs and counter-defendants Southern California Public Power Authority

(“SCPPA”) and Turlock Irrigation District (“TID”; together with SCPPA, the “Plaintiffs”) file

this Disclosure of Interested Parties in compliance with the Court’s Order for Conference and

Disclosure of Interested Parties and, out of an abundance of caution, pursuant to Rule 7.1 of the

Federal Rules of Civil Procedure; and respectfully state as follows:



                                                1
4812-7577-1549v.1
       Case 4:19-cv-00090 Document 25 Filed on 07/24/19 in TXSD Page 2 of 2



         SCPPA is a joint powers agency comprised of eleven municipal utilities and one

irrigation district in the State of California. SCPPA’s members consist of the municipal utilities

of Anaheim, Azusa, Banning, Burbank, Cerritos, Colton, Glendale, Los Angeles, Pasadena,

Riverside, Vernon and the Imperial Irrigation District.

         TID is an irrigation district organized in 1887 under the Wright Act and operates under

provisions of the California Water Code as a special district. TID provides electricity to over

100,000 customers in its 662 square mile service territory in the counties of Stanislaus, Merced,

and Tuolumne, California.

Dated: July 24, 2019.                          Respectfully submitted,

                                               MUNSCH HARDT KOPF & HARR, P.C.

                                               By: /s/ John D. Cornwell
                                               John D. Cornwell
                                               Texas Bar No. 24050450
                                               Federal I.D. No. 610439
                                               700 Milam Street, Suite 2700
                                               Houston, TX 77002-2806
                                               Telephone: 713.222.1470
                                               Facsimile: 713.222.1475
                                               jcornwell@munsch.com

                                               Counsel for Southern California Public Power
                                               Authority and Turlock Irrigation District


                                 CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on the 24th day of July, 2019, a true and correct

copy of the foregoing was served electronically through the Court’s ECF transmission facilities

on all parties registered to receive ECF notice in this case.

                                               By: /s/ John D. Cornwell
                                               John D. Cornwell
                                               Texas Bar No. 24050450



                                                  2
4812-7577-1549v.1
